884 So.2d 316 (2004)
Bennie Frank SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-2465.
District Court of Appeal of Florida, Second District.
September 1, 2004.
NORTHCUTT, Judge.
We affirm the summary denial of Bennie Frank Smith's motion for jail credit without prejudice to his refiling a motion for postconviction relief showing entitlement to additional jail time credit pursuant to Gethers v. State, 838 So.2d 504 (Fla.2003) ("Only if the prisoner is subject to release but is being held because a detainer has been lodged can it be said that the prisoner is in custody pursuant to the detainer."). Such motion must "affirmatively allege[ ] that the court records demonstrate on their face an entitlement to that relief." See Fla. R.Crim. P. 3.800(a).
Affirmed.
ALTENBERND, C.J., and COVINGTON, J., Concur.